Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-8 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (WO2014/050134).
Applicants claim a pharmaceutical preparation obtained by storing a pharmaceutical composition comprising a pemafibrate and cellulose in a tight package. 

This reference does not disclosed pharmaceutical preparation obtained in a tight package.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to use airtight packaging and use a cellulose to remove moisture. One skilled in the art looking for an alternative to improve stability of compound that is impaired by hydrolysis and moisture absorption would be motivated to use airtight packaging and cellulose to reduce the moisture content to improve stability of the composition.  All of the moieties are taught in the art.  Therefore, one of ordinary skill in the art, confronted an alternative to improve stability of compound that is impaired by hydrolysis and moisture absorption would be motivated to use airtight packaging and cellulose to reduce the moisture content to improve stability of the composition.  See In re Payne, 203 USPQ 245(CCPA 1979).  
Since Applicant’s claims are prima facie obvious in view of the teachings of this reference, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (WO2005/023777).
Applicants claim a pharmaceutical preparation obtained by storing a pharmaceutical composition comprising a pemafibrate and cellulose in a tight package. 
This reference pharmaceutical preparation obtained by storing a pharmaceutical composition comprising a pemafibrate and cellulose. (See Abstract)

	It would have been obvious to one having ordinary skill in the art at the time of the invention to use airtight packaging and use a cellulose to remove moisture. One skilled in the art looking for an alternative to improve stability of compound that is impaired by hydrolysis and moisture absorption would be motivated to use airtight packaging and cellulose to reduce the moisture content to improve stability of the composition.  All of the moieties are taught in the art.  Therefore, one of ordinary skill in the art, confronted an alternative to improve stability of compound that is impaired by hydrolysis and moisture absorption would be motivated to use airtight packaging and cellulose to reduce the moisture content to improve stability of the composition.  See In re Payne, 203 USPQ 245(CCPA 1979).  
Since Applicant’s claims are prima facie obvious in view of the teachings of this reference, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (WO2015/005365).
Applicants claim a pharmaceutical preparation obtained by storing a pharmaceutical composition comprising a pemafibrate and cellulose in a tight package. 
This reference pharmaceutical preparation obtained by storing a pharmaceutical composition comprising a pemafibrate and cellulose. (See Abstract)
This reference does not disclosed pharmaceutical preparation obtained in a tight package.
In re Payne, 203 USPQ 245(CCPA 1979).  
Since Applicant’s claims are prima facie obvious in view of the teachings of this reference, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Conclusion
Claims 1-8 are pending in this application. Claims 1-8 are rejected. No claims are allowed.








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624